DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 22 December 2020 is entered.  Claims 1-8, and 11-12 are currently pending in the application.  The rejections of record from the office action dated 29 July 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1).
Regarding claims 1, 4-5 and 8-10, Leplatois discloses a packaging wrap for packaging any product for shipping and storage (i.e. film, package) (abstract), wherein the packaging wrap comprises a film that may comprise LDPE or LLDPE ([0003], [0031]), wherein the film may comprise a hindered amine light stabilizer ([0049]) and 
Regarding the preamble reciting "asphalt shingle wrap", if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)[MPEP 2111.02].
Alternatively, given that the wrap is for packaging any product for shipping and storage (abstract), and given that asphalt shingles are a product that is shipped and stored, it is the examiner’s position that it would have been obvious to use the wrap to package asphalt shingles in order to provide packaging to protect asphalt shingles during shipping and storing.
Regarding claim 4, Leplatois discloses an embodiment having an inside layer comprising carbon black ([0037]).  While there is no specific disclosure of the amount of 5,000 to 50,000 parts per million by weight it is the examiner’s position that it would have been obvious to adjust the amount of carbon black depending on the desired amount of opacity of the packaging wrap depending on the product to be packaged in 
Regarding claim 5, Leplatois discloses that the film has a total thickness of 1-8 mils (i.e. overlapping 1.5 to 4 mils) ([0029]), and discloses an embodiment having an additional layer ([0034]-[0040]).
Regarding claim 8, while there is no specific disclosure that the inner layer is 1 mil to 3.5 mils thick, given that the layer thickness will increase the strength of the film and the opacity of the film and the cost of the film , it is the examiner’s position that it would have been obvious to adjust the thickness of the layer to any thickness including that claimed depending on the end use of the film and the product to be packaged, and how much strength is required and the sensitivity of the product to light and thereby arrive at the claimed thickness.
Regarding claim 11, given that the wrap of Leplatois is identical to the instantly claimed wrap (LLDPE, HALS, carbon black), it is the examiner’s position that it will intrinsically absorb acid contaminants from an asphalt shingle.
Regarding claim 12, Leplatois discloses an example wrap having a layer having 100 wt% linear ethylene copolymer, and carbon black ([0073]).  Given that Leplatois discloses that HALS can be added to any layer for UV protection ([0049]), it is the examiner’s position that it would have been obvious to add HALS to this layer to provide UV protection (i.e. consisting of 70 to 100 wt% linear ethylene copolymer, HALS and carbon black).
The recitation in the claims that the wrap is “an asphalt shingle wrap” is merely an intended use. Applicants attention is drawn to MPEP 2106(II)(C) which states that 
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Leplatois discloses a wrap as presently claimed, it is clear that the wrap of Leplatois would be capable of performing the intended use, i.e. being an asphalt shingle wrap, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, given that the wrap is for packaging any product for shipping and storage (abstract), it is the examiner’s position that it would have been obvious to use the wrap to package asphalt shingles in order to provide packaging to protect asphalt shingles during shipping and storing.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1), as applied to claim 1 above, in view of Wiker et al. (US 2008/0273820 A1).
Regarding claim 2, Leplatois discloses all of the claim limitations as set forth above.  Leplatois does not disclose that the stabilizer composition further comprises a hindered phenolic antioxidant and a phosphite antioxidant.

Leplatois and Wiker are analogous art because they both teach about compositions comprising ethylene based polymers.  It would have been obvious to incorporate the hindered phenolic antioxidant with phosphite antioxidant of Wiker into the film of Leplatois in order to protect the film from degradation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1), as applied to claim 1 above, in view of Sukhadia et al. (US 2005/0203261 A1).
Regarding claim 3, Leplatois discloses all of the claim limitations as set forth above.  Leplatois does not disclose that the linear ethylene copolymer has a melt index I2 as measured by ASTM D 1238 of from 0.5 to 3 grams per 10 minutes and a density of from 0.910 to 0.930 g/cc.
Sukhadia discloses that conventional LLDPE has a density of 0.88-0.94 (i.e. overlapping 0.91 to 0.93) and a melt index of 0.5 to 3 g/10min ([0255]).
Leplatois and Sukhadia are analogous art because they both teach about LLDPE.  It is the examiner’s position that it would have been obvious to use conventional LLDPE to make the wrap of Leplatois to maximize cost and availability of material.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1), as applied to claim 5 above, in view of Ogata et al. (US 2008/0033142 A1).

Leplatois does not disclose that the layer comprises zinc oxide. 
Ogata discloses that zinc oxide and titanium oxide are equivalent and interchangeable as white pigments in polyolefin resins ([0029]).
Leplatois and Ogata are analogous art because they both teach about polyolefin compositions having white pigment.  It would have been obvious to one of ordinary skill in the art to replace some of the titanium oxide in the additional layer of Leplatois with zinc oxide as disclosed by Ogata because they are equivalent and interchangeable.
Regarding claim 7, while there is no specific disclosure of the amount of 5,000 to 50,000 parts per million by weight it is the examiner’s position that it would have been obvious to adjust the amount of titanium oxide/zinc oxide depending on the desired amount of whiteness/opacity of the packaging wrap depending on the product to be .

Response to Arguments

Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive.
Applicant argues that this instant invention exhibits unexpected results of carbon black suppressing the adverse effects of acidic species on the performance of the HALS additive.  Applicant points to instant formulation 2 and instant Table 1 for support.
Applicant’s argument is unpersuasive because the data presented is not commensurate in scope with the instant claims.  The instant claims broadly recite 70 to 100 weight % of at least one linear ethylene copolymer, a hindered amine light stabilizer and carbon black, while Formulation 2 comprises an asphalt wrap containing asphalt shingles, uses an ethylene-octene copolymer having a density of about 0.9215 g/cc, MI of about 0.85 g/10min in an amount of about 97%, 5000 ppm HALS and 25,000 ppm carbon black.
Applicant argues that Wiker, Sukhadia and Ogata do not disclose a polymer film with HALS and carbon black as an asphalt shingle wrap.
However, note that while Wiker, Sukhadia and Ogata do not disclose all the features of the present claimed invention, Wiker, Sukhadia and Ogata are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this references teaches certain concepts, namely ethylene based polymer compositions comprising hindered phenolic antioxidant with phosphite antioxidant to protect the resin from degradation (Wiker [0089]), conventional LLDPE has a density of 0.88-0.94 (i.e. overlapping 0.91 to 0.93) and a melt index of 0.5 to 3 g/10min (Sukhadia [0255]) and that zinc oxide and titanium oxide are equivalent and interchangeable as white pigments in polyolefin resins (Ogata [0029]) and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.